Citation Nr: 1740103	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  16-33 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an effective date prior to March 13, 2015 for the grant of service connection for prostate cancer.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to November 1971.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was diagnosed with prostate cancer in June 2010; he initially filed a VA 21-526EZ, claiming service connection for prostate cancer on March 13, 2015.  

2.  There is no evidence of a formal claim, informal claim, or written intent to file a claim of service connection for prostate cancer prior to March 13, 2015.  


CONCLUSION OF LAW

The criteria for an effective date of March 13, 2014, but not earlier, for the grant of service connection for prostate cancer have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.155 (2014), 38 C.F.R. §§ 3.114, 3.155, 3.400, 3.816 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in a notice letter attached to the Veteran's VA Form 21-526EZ, claim for service connection for prostate cancer, submitted in March 2015.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016).  

The Veteran's claim arises from a disagreement with the initial effective date that was assigned following the grant of service connection for prostate cancer.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VA made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.  The essential facts are not in dispute; the case rests on the interpretation and application of the relevant law.  The duties to notify and assist do not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002).  

In support of his claim of service connection for prostate cancer, the Veteran submitted VA treatment records from September 2010 noting that he was initially diagnosed with prostate cancer in June 2010.  These records were submitted at the time the Veteran filed his initial claim of service connection on March 13, 2015.  

In a June 2015 rating decision, the RO granted service connection for prostate cancer on a presumptive basis.  More specifically, prostate cancer is one of the listed diseases that are presumed to be due to Agent Orange exposure in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.309(e) (2016).  The Veteran's personnel records show that he had boots on the ground in the Republic of Vietnam from February 1971 to March 1971; he is therefore presumed to have been exposed to Agent Orange in service.  38 C.F.R. § 3.307(a)(6) (2016).  

The RO assigned an effective date of March 13, 2015 for the grant of service connection because that was the date on which the Veteran's initial claim of service connection was received at the RO.  Although the Veteran's prostate cancer was indisputably diagnosed in 2010, and predates his claim of entitlement to service connection, pursuant to 38 C.F.R. § 3.400, the earliest date on which service connection can be granted is either the date the entitlement arose (2010 in this case), or the date the claim was received, whichever is later in time.  As the date of the Veteran's claim of service connection for prostate cancer was later in time than the date entitlement arose, by law, the date entitlement arose cannot be assigned as the effective date of service connection in this case.  

Generally, the effective date for an award based on, inter alia, an original claim of service connection shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110 (a).  Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of the receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  see also 38 U.S.C.A. § 5110(a) (West 2014); Sears v. Principi, 16 Vet. App. 244 (2002).  The effective date of an award of service connection shall be the day following the date of discharge or release if application is received within one year from such date of discharge or release.  Otherwise, the effective date is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (b)(2)(i).

There is one statutory exception which applies in this case.  

However, earlier effective dates can be established in some cases where an award or increase of compensation is granted pursuant to a liberalizing law.  38 U.S.C.A. § 5110 (g) (West 2014); 38 C.F.R. § 3.114 (a) (2016).  Under these provisions, the claimant must have met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue, and have been continuously eligible from that date to the date of claim or administrative determination of entitlement.  In such cases, the effective date of the award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the liberalizing law or VA issue.  38 C.F.R. § 3.114 (a) (2016).

To this end, the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 (Honoring America's Veterans Act), Public Law 112-154 , Section 506, 126 Stat. 1165 was signed into law on August 6, 2012.  Section 506 of the Act amended 38 U.S.C. § 5110 (West 2014) to allow up to a one-year retroactive effective date for awards of disability compensation based on fully developed original claims for compensation received from August 6, 2013 through August 5, 2015.  Under the Act, an effective date of up to one year prior to submission of the claim may be assigned when evidence demonstrates that the disability existed for one year prior to submission of the claim.

In this case, the Veteran filed a fully developed original claim for compensation which was received on March 13, 2015.  Thus, his original fully developed claim was filed within the date range for which Section 506 of the Honoring America's Veterans Act applies.  Moreover, the evidence reflects that the Veteran's prostate cancer existed during the entire one-year period prior to submission of the claim.  Accordingly, the criteria are met under 38 U.S.C.A. § 5110(b)(2)(A), (B), (C) for the assignment of an effective date one year prior to the date of the March 13, 2015 claim, which is March 13, 2014.  See also, 38 C.F.R. § 3.114 (2016).  

The Veteran argues that the proper effective date for the grant of service connection is June 2010, the date when he was initially diagnosed with prostate cancer.  In support of his claim for an earlier effective date, the Veteran asserted that he was not informed that he could file for disability at the time of his prostate cancer diagnosis in 2010 or until 2015 when he filed his claim; that he was not informed of the changes in the laws and regulations governing presumptive service connection for Agent Orange-exposed Veterans who served in Vietnam; and, that it took from June 2010 to January 2011 for him to get through all the treatments that were offered prior to surgery due to the aggressiveness of the cancer.  

Although the Veteran believes that an effective date of June 2010 is warranted, the law on this matter is clear.  The effective date of an award of compensation based on an original claim for service connection will generally "be the date of receipt of the claim or the date entitlement arose, whichever is the later."  Here, June 2010 is the date entitlement arose, but the Veteran did not file a claim until March 2015.  Accordingly, the latter of the two is the date of claim, not the date entitlement arose.  
The record does not reflect that a formal claim of service connection for prostate cancer was received prior to that date.  

Notably, prior to March 25, 2015, a claim could be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1 (p) (2014).  Thus, the Board must determine if an informal claim for service connection for prostate cancer was filed prior to March 13, 2014.  It has been held that intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing. . . . It follows logically that where there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised.  Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006).  Thus, a claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999). 

The Veteran argues that the VA treatment record from September 2010 which shows treatment for prostate cancer that was diagnosed in June 2010 should be construed as an informal claim.  However, 38 C.F.R. § 3.157 (2014) only applies to claims for increased ratings or claims to reopen a previously denied claim of service connection, and not to original claims of service connection, as is the case here.  In other words, there must first be a prior allowance or disallowance of a claim.  See 38 C.F.R. § 3.157 (b) (2014).

Moreover, the mere existence of medical records generally cannot be construed as an informal claim.  Rather, there must be some intent by the claimant to apply for a benefit.  Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006).  Likewise, the effective date for an award of service connection is not based on the earliest medical evidence demonstrating a causal connection, but on the date of the claim for service connection.  See Lalonde v. West, 12 Vet. App. 377 (1999).

Notably, the first correspondence received from the Veteran regarding prostate cancer was his March 13, 2015 claim.

As explained above, the effective date of an award for service connection "shall not be earlier than the date of receipt of application therefor."  See 38 U.S.C.A. § 5110(a).  In this case, the Veteran's application for service connection for prostate cancer was stamped as received on March 13, 2015.  A liberalizing law, as explained above, allows for an effective date of March 13, 2014, one year prior to the date of claim for the grant of service connection for prostate cancer.  Therefore, the Board finds that the preponderance of the evidence is against finding entitlement to an earlier effective date.

The Board also acknowledges the Veteran's assertion that he was unaware of changes in the law and regulations with respect to specific diseases being added to the list of diseases presumed to be due to in-service Agent Orange exposure.  

With respect to earlier effective date claims for service connection for diseases presumed to be caused by herbicide or Agent Orange exposure, VA has promulgated special rules to implement orders of a United States District Court in the class action of Nehmer v. United States Department of Veteran's Affairs.  See 38 C.F.R. § 3.816 (2016).  In short, the Nehmer litigation has created an exception to the generally applicable effective date rules contained in 38 U.S.C.A. § 5110 (g) and 38 C.F.R. § 3.114.  

A Nehmer class member is a Vietnam Veteran who has a covered herbicide disease.  Covered herbicide diseases include prostate cancer, which was added to the list of covered diseases effective November 7, 1996.  See 38 C.F.R. § 3.186 (b) (2016); Nehmer v. United States Veterans Administration, 284 F.3d 1158, 1161 (9th Cir. 2002). 

In this case, VA (1) has not denied compensation for prostate cancer in a decision issued between September 25, 1985 and May 3, 1989, and (2) no earlier claim regarding prostate cancer was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989, and November 7, 1996, the effective date of the statute or regulations establishing a presumption of service connection for the covered disease.  Again, it is undisputed that the Veteran's prostate cancer was not treated or diagnosed until 2010, well after these relevant dates.  Hence, an earlier effective date in accordance with liberalizing law based on the Nehmer guidelines is not warranted.  See 38 C.F.R. § 3.816 (c)(1), (c)(2).

Therefore, in light of the above, the Board concludes that an effective date of March 13, 2014, but not earlier, for the award of service connection for prostate cancer is warranted.  As the preponderance of the evidence is against the claim for an effective date prior to March 13, 2014, the benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b).


ORDER

An effective date of March 13, 2014, but not earlier, for the award of service connection for prostate cancer, is granted.  



____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


